Title: From Timothy Pickering to David Cobb, 3 October 1782
From: Pickering, Timothy
To: Cobb, David


                  
                     
                     Dr Sir,
                     Camp Verplank’s Point Octr 3 1782.
                  
                  I have more than once conversed with you on the subject of the army’s moving below; and expressed my wishes, prompted by divers reasons, that such a movement might not take place.  But perhaps it may be proper to commit those reasons, stating them more particularly, to writing.
                  1.  The want of forage.  The General has himself seen that the horses and oxen cannot subsist, unless turned out to graze; which, in that country destitute of inclosures, will hazard the loss of numbers, and be incompatible with the security of the army.  To get forage from the opposite shore will be nearly, if not wholly impracticable; unless I had money to induce the farmers, by generous prices paid down, to transport the same to the bank of the river.
                  2.  The advanced season of the year; which in all probability will also, as usual, increase the difficulty of bringing supplies to the army.
                  3.  The several important objects for which the health and convenience of the troops require provision to be made before the winter sets in.
                  The huts of the third Massachusetts brigade to be repaired for the sick; and sixteen hundred cords of wood cut and hauled to them.  The cutting will not be difficult; but the hauling the wood will require forty teams at least fifteen days, including the time taken up in bringing in their forage.
                  Besides rendering the sick comfortable in these respects, humanity demands attention to their diet.  Destitute as they are of other refreshments, they ought at least to be supplied with an article so salutary, and at the same time so easy to be procured as milk—but which they have never received, or in such trifling quantities as to be of little consequence.  To transport the forage necessary for the cows, & about half a dozen horses, including those for the draught, ten teams will be required for fifteen days.
                  As Head–Quarters will in all probability be at Newburgh; for that and other demands of the post six hundred cords of wood must be provided, one half of which ought to be hauled as soon as it can be cut.  The transportation of that half will take ten teams thirty days.  The forage for the post will also require a number of teams, to bring in the quantity necessary to last till the snow falls.
                  At least thirty tons of hay ought to be thrown into West Point before winter; besides the supplies necessary for the current consumption.  All the cantonments of the army will require proportionate supplies of forage.
                  Considerable quantities of straw must at all events be provided for the hospital, and if possible for all the troops.
                  The transportation of the barracks frames and other services at West Point will require eight or ten teams constantly.
                  Now to accomplish all these important purposes, the teams of the army must be employed—for I have not money to hire; but the movement of the army would require our whole strength of teams, and consume besides that very money with which alone the articles beforementioned are to be procured.  I shall indeed be happy if the means in my hands (I am forbid to expect more) will extend so far.
                  4.  By continuing long in the field the difficulties of hutting will be greatly aggravated.  Were it begun early, the men would go thro’ it with a degree of chearfulness, and could work in their frocks if suspended till late in the season, it will be a painful business, and their uniforms will be injured: and it should seem that both officers and soldiers have already sufficient causes of discontent.
                  5.  By continuing late in the field, the troops do not get into their huts till January and in the month of December the tents sustain more damage than during the whole campaign.
                  6.  By continuing long in the field the horses and oxen will be so reduced that they will be unfit afterwards to perform the services above mentioned; and when offered for sale, their value will be lessened in proportion.
                  I have been the rather induced thus particularly to state the embarrassments which will attend the proposed moving of the army, as the General asked me yesterday a question requiring such an answer, but which at the moment I could not fully explain.  I am dear sir with much esteem your most obedt servt
                  
                     Tim: Pickering Q.M.G.
                     
                  
               